Citation Nr: 0317459	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-16 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1975 to October 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board issued a decision in February 2003 in which it 
denied service connection for PTSD.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a June 2003 Order, issued pursuant to a 
joint motion, vacated the Board decision and remanded the 
matter to the Board.  In a July 2003 letter, the Board 
advised the veteran and his representative that there was 
additional time in which to supplement the evidence and 
argument before the Board.  Responses from the veteran and 
his representative received in July 2003 have been associated 
with the claims folder.  The case is again before the Board 
for appellate review.    


REMAND

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development on the issue of 
service connection for PTSD.  Specifically, it obtained 
private medical records and information from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  The 
Board issued a decision in February 2003 that denied service 
connection for PTSD, based on a record that included evidence 
developed by the Board.  The veteran appealed that decision 
to the Court.     

After the Board issued its decision, the U.S. Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) as inconsistent with 38 U.S.C.A. § 7104 (West 
2002).  It found that the regulation, in conjunction with 
38 C.F.R. § 20.1304 (2002), allowed the Board to obtain 
evidence and decide an appeal considering that evidence when 
it was not considered by the Agency of Original Jurisdiction 
(AOJ) and when no waiver of AOJ consideration was obtained, 
which was inconsistent with the statute.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

As discussed above, the February 2003 Board decision has been 
vacated.  On remand from the Court, the Board has no 
jurisdiction to adjudicate this appeal unless the RO has 
considered the new evidence or the veteran or his 
representative has waived AOJ consideration.  Review of the 
claims folder reveals no waiver.  Therefore, a remand is 
required in order to accomplish RO consideration.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue of 
service connection for PTSD based on all 
the evidence of record, to include 
consideration of evidence developed by 
the Board.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


